State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: July 23, 2015                       520286
________________________________

In the Matter of ALLY
   FINANCIAL INC.,
                    Appellant,
      v                                       MEMORANDUM AND ORDER

OAKES TOWING SERVICE, INC.,
                    Respondent,
                    et al.,
                    Respondent.
________________________________


Calendar Date:     June 3, 2015

Before:     Peters, P.J., McCarthy, Egan Jr. and Rose, JJ.

                               __________


         Rudolph J. Meola, Albany, for appellant.

      Meggesto, Crossett & Valerino, Syracuse (James A. Meggesto
of counsel), for Oakes Towing Service, Inc., respondent.

                               __________


Egan Jr., J.

      Appeal from a judgment of the Supreme Court (McNamara, J.),
entered September 8, 2014 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to Lien Law
§ 201-a, to declare a garagekeeper's lien null and void.

      On August 13, 2013, respondent Oakes Towing Service, Inc.
(hereinafter respondent)1 towed a vehicle – in which petitioner


     1
        Petitioner also commenced this special proceeding against
respondent Department of Motor Vehicles, which has submitted a
letter to this Court advising that it is neither filing a brief
                              -2-                520286

had a perfected lien – at the request of a local police
department in Onondaga County. Shortly thereafter, respondent
mailed a notice to petitioner via certified mail advising, among
other things, that the subject vehicle had been towed and that
respondent would be charging certain fees for its storage. The
Onondaga County District Attorney's office, which had placed a
hold on the vehicle, authorized the release of the vehicle on
December 8, 2013.2

      Thereafter, by order to show cause dated January 31, 2014,
petitioner commenced this special proceeding seeking to declare
respondent's lien null and void. Upon the posting of a $20,000
bond, respondent released the vehicle to petitioner on February
7, 2014. Supreme Court subsequently upheld the validity of
respondent's lien, prompting this appeal by petitioner.

      Lien Law § 184 (5) sets forth the requirements that must be
met in order for an entity that has towed and stored a motor
vehicle at the direction of a law enforcement agency to assert a
lien for such storage. Specifically, the statute provides that
the entity seeking to assert the lien must "mail by certified
mail, return receipt requested, a notice . . . to every person
who has perfected a security interest in such motor vehicle or
who is listed as a lienholder upon the certificate of title . . .
within [20] days of the first day of storage. Such notice shall
include the name of the [entity] providing storage of the motor
vehicle, the amount being claimed for such storage, and [the]
address and times at which the motor vehicle may be recovered.
The notice shall also state that the [entity] providing such
notice claims a lien on the motor vehicle and that such motor
vehicle shall be released upon full payment of all storage
charges accrued on the date the motor vehicle is released" (Lien


nor taking a position on this appeal.
    2
        Although the vehicle's owner sought release of the
vehicle in September 2013, petitioner did not seek release of the
vehicle until some point after November 12, 2013, at which time
it sent a letter to respondent advising of its intention to do
so.
                              -3-                520286

Law § 184 [5]). As the garagekeeper's lien for storage charges
is purely statutory, it must be strictly construed (see Grant St.
Constr., Inc. v Cortland Paving Co., Inc., 55 AD3d 1106, 1107
[2008]; Philips v Catania, 155 AD2d 866, 866 [1989]). A person
who is entitled to notice of such lien may commence a special
proceeding to determine the validity thereof (see Lien Law § 201-
a).

      Initially, we reject petitioner's assertion that the
subject lien was premature. The crux of petitioner's argument on
this point is that, because the local District Attorney's office
had placed a hold on the vehicle, petitioner could not have
recovered the vehicle at the point in time that the underlying
notice of lien was tendered. As the hold on the vehicle was not
lifted until December 2013, the argument continues, the notice of
lien mailed by respondent in August 2013 necessarily was
premature. Petitioner's argument, however, is belied by the
terms of Lien Law § 184 (5), which requires that the party
asserting the lien give notice thereof within 20 days of the
first day of storage – here, August 13, 2013. Simply put,
nothing in the statute conditions the required notice upon the
lienholder's present ability to recover the vehicle.

      Turning to the merits, upon reviewing the notice of lien
itself, as well as the affidavit of respondent's secretary and
treasurer attesting to the time and manner in which such notice
was mailed to petitioner, we are satisfied that the requirements
of Lien Law § 184 (5) have been met. Although the notice of lien
arguably could have been drafted with greater clarity, the
essential statutory requirements – including, but not limited to,
the amount being claimed for storage of the vehicle and
respondent's contact information – are apparent on the face
thereof. As Supreme Court correctly observed, "[t]he notice
[was] clear as to when, where and how the vehicle could be
recovered." Petitioner's remaining contentions, including its
argument regarding the applicability of Lien Law § 203, have been
examined and found to be lacking in merit.

     Peters, P.J., McCarthy and Rose, JJ., concur.
                        -4-                  520286

ORDERED that the judgment is affirmed, with costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court